Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to applicant’s communication
filed on 2.19.2021. In view of this communication, claims 9-23 are now pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 and dependents disclose a slip ring assembly. Although Fig 1 shows the slip ring assembly, its elements such as slip ring body containing the one slip ring are not clear. All claim elements must be simply and clearly shown in the drawing or the feature(s) canceled from the claim(s).  No new matter should be entered.
All drawings do not have sufficient resolution. Better quality drawings are required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12, 14, 17-20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandran ( US 20170093109 A1) in view of Soupart (US 6517638 B1).
Regarding Claim 9 , Ramchandran discloses a slip ring assembly (Fig 2 below, 220, Fig 3 below, 300, 302, 306) [Para 0021, Para 0022] comprising: 
a slip ring body (Fig 3, 300, 302); 
at least one slip ring (Fig 3, 300) on the slip ring body; 
a contact module having contact elements [Para 0021 discloses carbon brush for contact], wherein the contact elements that contact a slideway (Fig 3, 300s) on the slip ring body [Para 0021 discloses data lines and power lines and carbon brush unit for power/data transmission which contact the slip ring leading to dust creation] ; and 
a cleaning device (Fig 3, 302, Fig 4, 400, 402) for cleaning the slideway (Fig 3, 300s), wherein the cleaning device  comprising a cleaning brush (Fig 4 below, 402) [Para 0005] having a brush filling (brush is filled with a material) contacting the slideway (Fig 3, 300s), the cleaning brush comprising a base body (Fig 3, 302b) and a brush carrier (Fig 4, 400). Ramchandran does not explicitly disclose a rear web and the cleaning brush fixed on a carrier board arranged on the contact module via the rear web and connecting elements.
Soupart discloses a rear web (Soupart, Fig 1a below, 10w) and the cleaning brush fixed on a carrier board (Soupart, Fig 1a, 8c) arranged on the contact module (Soupart, Fig 1 below, 2, 9, 8, 10) via the rear web and connecting elements [Cleaning arrangement in Soupart is connected via connecting element Co, in Fig 1a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the slip ring assembly of Ramchandran including the cleaning brush with the rear web and carrier board arrangement as taught by Soupart in order to enable high quality data transmission by having the contact surfaces automatically cleaned.

    PNG
    media_image1.png
    495
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    521
    382
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    249
    325
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    505
    609
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    355
    353
    media_image5.png
    Greyscale

Regarding Claim 10 , Ramchandran in view of Soupart discloses the slip ring assembly according to claim 9. Ramchandran in view of Soupart further discloses the cleaning brush (Ramchandran, Fig 4 above, 402) [Para 0005] transversely extends (Soupart, Fig 1 above, Cw) over a width (Soupart, Fig 1 above, Bw) of the carrier board (Soupart, Fig 1a above, 8c). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed slip ring assembly of Ramchandran in view of Soupart with the overlap of the cleaning brush over the carrier board as further taught by Soupart in order to support the cleaning brush well during the cleaning operation.
Regarding Claim 11 , Ramchandran in view of Soupart discloses the slip ring assembly according to claim 9. Ramchandran in view of Soupart further discloses the brush carrier (Ramchandran, Fig 4 above, 400, Soupart, Fig 1b below, 10c) transversely protrudes (Soupart, Fig 1b, 10T) to the rear web (Soupart, Fig 1a, 10w) at a right angle (transverse protrusion is perpendicular to the circular slideway) to the slideway (Ramchandran, Fig 3 above, 300s, Soupart, Fig 1b, S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed slip ring assembly of Ramchandran in view of Soupart with the transverse protrusion of brush carrier being at right angle to the slideway as further taught by Soupart in order to have an optimal supported structure for proper cleaning.

    PNG
    media_image6.png
    191
    157
    media_image6.png
    Greyscale

Regarding Claim 12 , Ramchandran in view of Soupart discloses the slip ring assembly according to claim 9. Ramchandran in view of Soupart further discloses a counter-bearing piece (Soupart, Fig 1 above, 9, 9a) that cooperates (it is not getting in the way of the connecting element Fig 1a above, Co) with the connecting elements (Soupart, Fig 1a, Co) to fix the cleaning brush (Ramchandran, Fig 4 above, 402) [Para 0005, (Soupart, Fig 1a, 10cb] in position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed slip ring assembly of Ramchandran in view of Soupart with the counter bearing piece fixing the position of the cleaning brush as further taught by Soupart in order to position the cleaning in coordination with the contacting mechanism in a structurally sound manner.
Regarding Claim 14 , Ramchandran in view of Soupart discloses the slip ring assembly according to claim 9. Ramchandran in view of Soupart further discloses the brush filling (brush is filled with a material) comprises one or more of fibers, bristles, or wire [Ramchandran, Para 0024 discloses brush bristles].
Regarding Claim 17, Ramchandran discloses an assembly (Fig 2 above, 220, Fig 3 above, 300, 302, 306) [Para 0021, Para 0022] comprising: 
a cleaning device (Fig 3, 302, Fig 4, 400, 402)  having a cleaning brush (Fig 4 above, 402) [Para 0005] with a brush filling (brush is filled with a material)configured to contact a slideway (Fig 3, 300s)of a slip ring body (Fig 3, 300, 302), the cleaning brush including a base body (Fig 3, 302b) and a brush carrier (Fig 4, 400), the cleaning brush that contacts the slideway (Fig 3, 300s) of the slip ring body. 
Soupart discloses a rear web (Soupart, Fig 1a above, 10w) and the cleaning brush fixed on a carrier board (Soupart, Fig 1a, 8c) arranged on a contact module (Soupart, Fig 1 above, 2, 9, 8, 10),  the cleaning brush fixed on the carrier board via the rear web and one or more connecting elements [Cleaning arrangement in Soupart is connected via connecting element Co, in Fig 1a].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Ramchandran including the cleaning brush with the rear web and carrier board arrangement as taught by Soupart in order to enable high quality data transmission by having the contact surfaces automatically cleaned.
Regarding Claim 18 , Ramchandran in view of Soupart discloses the assembly according to claim 17. Ramchandran in view of Soupart further discloses the cleaning brush (Ramchandran, Fig 4 above, 402) [Para 0005] transversely extends (Soupart, Fig 1 above, Cw)  over a width (Soupart, Fig 1, Bw) of the carrier board (Soupart, Fig 1a above, 8c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Ramchandran in view of Soupart with the overlap of the cleaning brush over the carrier board as further taught by Soupart in order to support the cleaning brush well during the cleaning operation.
Regarding Claim 19 , Ramchandran in view of Soupart discloses the assembly according to claim 17. Ramchandran in view of Soupart further discloses the brush carrier (Ramchandran, Fig 4 above, 400, Soupart, Fig 1b above, 10c) transversely protrudes (Soupart, Fig 1b, 10T) to the rear web (Soupart, Fig 1a above, 10w) at a right angle (transverse protrusion is perpendicular to the circular slideway) to the slideway (Ramchandran, Fig 3 above, 300s, Soupart, Fig 1b, S).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Ramchandran in view of Soupart with the transverse protrusion of brush carrier being at right angle to the slideway as further taught by Soupart in order to have an optimal supported structure for proper cleaning.
Regarding Claim 20 , Ramchandran in view of Soupart discloses the assembly according to claim 17. Ramchandran in view of Soupart further discloses a counter-bearing piece (Soupart, Fig 1 above, 9, 9a) that fixes the cleaning brush (Ramchandran, Fig 4 above, 402) [Para 0005, (Soupart, Fig 1a above, 10cb] in position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed assembly of Ramchandran in view of Soupart with the counter bearing piece fixing the position of the cleaning brush as further taught by Soupart in order to position the cleaning in coordination with the contacting mechanism in a structurally sound manner.
Regarding Claim 22 , Ramchandran in view of Soupart discloses the assembly according to claim 17. Ramchandran in view of Soupart further discloses the brush filling (brush is filled with a material) comprises one or more of fibers, bristles, or wire [Ramchandran, Para 0024 discloses brush bristles].
Claims 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandran in view of Soupart and Harada et al(WO 2015056294 A1) hereinafter referred to as Harada.
Regarding Claim 13 , Ramchandran in view of Soupart discloses the slip ring assembly according to claim 12. Ramchandran in view of Soupart discloses the  counter-bearing piece and the carrier board but does not explicitly disclose the counter-bearing piece has at least a width and a thickness of the carrier board.
Harada discloses the counter-bearing piece (Harada, Fig 4 below, 30) has at least a width (Harada, Fig 4, 30w) and a thickness (Harada, Fig 4, 40w) of the carrier board (Harada, Fig 4, 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed slip ring assembly of Ramchandran in view of Soupart with the counter-bearing piece having a width and thickness as taught by Harada in order to cover the carrier board width and thickness completely.
Regarding Claim 21 , Ramchandran in view of Soupart discloses the assembly according to claim 20. Ramchandran in view of Soupart discloses the  counter-bearing piece and the carrier board but does not explicitly disclose the counter-bearing piece has at least a width and a thickness of the carrier board.
Harada discloses the counter-bearing piece (Harada, Fig 4 below, 30) has at least a width (Harada, Fig 4, 30w) and a thickness (Harada, Fig 4, 40w) of the carrier board (Harada, Fig 4, 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Ramchandran in view of Soupart with the counter-bearing piece having a width and thickness as taught by Harada in order to cover the carrier board width and thickness completely.

    PNG
    media_image7.png
    594
    520
    media_image7.png
    Greyscale

Claims 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ramchandran in view of Soupart and Kolb et al (US 5416572 A) hereinafter referred to as Kolb.
Regarding Claim 15 , Ramchandran in view of Soupart discloses the slip ring assembly according to claim 9. Ramchandran in view of Soupart does not explicitly disclose the brush filling includes polyamide.
Kolb discloses (Kolb, Col 5, 52-56) disclose the brush filling includes polyamide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed slip ring assembly of Ramchandran in view of Soupart with the polyamide filling of the brush as taught by Kolb in order to attract the electrically charged dust particles.
Regarding Claim 23 , Ramchandran in view of Soupart discloses the assembly according to claim 17. Ramchandran in view of Soupart does not explicitly disclose the brush filling includes polyamide.
Kolb discloses (Kolb, Col 5, 52-56) disclose the brush filling includes polyamide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the assembly of Ramchandran in view of Soupart with the polyamide filling of the brush as taught by Kolb in order to attract the electrically charged dust particles.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ramchandran in view of Soupart and Qiao et al (CN 104218419 A) hereinafter referred to as Qiao.
Regarding Claim 16 , Ramchandran in view of Soupart discloses the slip ring assembly according to claim 9. Ramchandran in view of Soupart does not explicitly disclose the contact elements include contact springs.
Qiao discloses the contact elements include contact springs (Qiao, Fig 2 below, 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed slip ring assembly of Ramchandran in view of Soupart with the contact springs as taught by Qiao in order to sufficient contact force for stable required electrical connection.

    PNG
    media_image8.png
    534
    137
    media_image8.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832